Tuesday          1st

            May, 2001.


Mykal Rashad,                                                   Appellant,

against         Record No. 1697-99-2
                Circuit Court Nos. CR98F01091-01,
                 CR98F01577-01 and CR98F01577-02

Commonwealth of Virginia,                                       Appellee.

                          Upon a Rehearing En Banc

        Before Chief Judge Fitzpatrick, Judges Benton, Willis,
  Elder, Bray, Annunziata, Bumgardner, Humphreys, Clements and Agee *

            Robert J. Wagner (Wagner & Wagner, on briefs),
            for appellant.

            Shelly R. James, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief), for
            appellee.


            By unpublished opinion, a divided panel of this Court

affirmed the appellant's convictions.     Rashad v. Commonwealth, Record

No. 1697-99-2 (Va. Ct. App. September 26, 2000).       We stayed the

mandate of that decision and granted a rehearing en banc.

            Upon a rehearing en banc, the stay of the mandate is

lifted, and the judgment of the trial court is affirmed in accordance

with the majority panel opinion.

            Judges Benton and Elder dissent for the reasons set forth

in the panel dissent.




     *
         Judge Frank recused himself from this case.
          Chief Judge Fitzpatrick would reverse on the ground that

the Commonwealth failed to disclose exculpatory evidence.

          It is ordered that the trial court allow counsel for the

appellant an additional fee of $200 for services rendered the

appellant on the rehearing portion of this appeal, in addition to

counsel's costs and necessary direct out-of-pocket expenses.    This

amount shall be added to the costs due the Commonwealth in the

September 26, 2000 mandate.

          This order shall be certified to the trial court.


                          A Copy,

                               Teste:

                                          Cynthia L. McCoy, Clerk

                               By:

                                          Deputy Clerk




                                    -2-